News Release For Immediate Release Contact:Thomas X. Geisel, President & CEO, (856) 691-7700 Sun Bancorp, Inc. Reports Second Quarter 2010 Results VINELAND, NJ – July 27, 2010 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today a net loss available to common shareholders of $81.2 million, or $3.46 loss per diluted share, for the second quarter ended June 30, 2010, compared to a net loss available to common shareholders of $8.8 million, or $0.38 loss per diluted share, for the second quarter ended June 30, 2009.Included in the second quarter 2010 is a goodwill impairment charge of $89.7 million, or $3.24 per share.This non-cash charge had no effect on the Company's or the Bank's cash balances, liquidity, or regulatory capital ratios. The following are additional key items which affected the results for the second quarter 2010 as compared to the second quarter 2009: ● Loan loss provision of $14.0 million, or $0.35 per share, as compared to $6.9 million, or $0.18 per share, for the comparable prior year period. ● Goodwill impairment of $89.7 million. Goodwill at June 30, 2010 is $38.2 million, as compared to the linked quarter of $127.9 million. ● $2.0 million fair value credit adjustment on customer derivatives. ● $1.1 million of personnel related expenses. ● An increase in the net interest margin to 3.62% from 3.56% in the first quarter. The second quarter 2009 included total charges of $10.3 million, or $0.34 per diluted share, as a result of the preferred shares issued and subsequently repurchased under the Troubled Asset Relief Program (“TARP”), the FDIC 5 basis point special assessment, as well as other-than-temporary impairment (“OTTI”) charges. For the six months ended June 30, 2010, the Company reported a net loss available to common shareholders of $81.9 million, or $3.50 loss per diluted share, as compared to a net loss available to common shareholders of $9.6 million, or $0.42 loss per diluted share for the comparable prior year period. The six months ended June 30, 2010 includes the goodwill impairment charge of $89.7 million, or $3.24 per diluted share.In addition, the 2009 comparable period included total charges of $11.8 million, or $0.40 per diluted share, as a result of the preferred shares issued and subsequently repurchased under the TARP, the FDIC 5 basis point special assessment, as well as OTTI charges. - 3 - “As reported earlier and as a key part to the Company’s strategic growth plan, we signed investment agreements with private equity funds affiliated with WL Ross and Company, the Bank’s founding Brown Family shareholders, and others, to invest $100 million in the Company,” remarked Thomas X. Geisel, president and chief executive officer of Sun Bancorp.“The capital allows us not onlyto absorb the expectedimpact of this still difficult credit environment but it also allows us the opportunity to look at various strategies to strengthen our balance sheet and grow our business.” “The successful focus to diversify our lending businesses, increase core deposits, loan yields and margin have all continued to trend favorably this quarter.We know we have a strong core business that continues to show brightness through the clouds of the current economy,” remarked Geisel. The following is an overview of the core financial highlights for the quarter: ● Total assets were $3.51 billion at June 30, 2010, as compared to $3.53 billion at March 31, 2010 and $3.58 billion at December 31, 2009. ● Total loans before allowance for loan losses were $2.75 billion at June 30, 2010, an increase from $2.70 billion at March 31, 2010 and $2.72 billion at December 31, 2009.Commercial loans, on average, were essentially level with the linked first quarter 2010, while residential mortgages increased on average 1.5%, offset by a decrease on home equity loans of 1.5%. Commercial loan demand in the second quarter was tepid although activity increased towards the latter half of the quarter. Commercial line utilization rates remain below historical averages. ● The provision for loan losses was $14.0 million for the second quarter 2010, increasing the allowance for loan losses to 2.69% of outstanding loans at June 30, 2010, as compared to theallowance for loan losses to outstanding loans of 2.35% at March 31, 2010 and 1.62% at June 30, 2009. Net charge-offs during the second quarter were $3.5 million, or 0.1% of average loans, as compared to $6.3 million, or 0.23% of average loans for the linked quarter and $2.0 million, or 0.07% of average loans outstanding for the comparable prior year quarter. Higher reserve balances reflect a migration of loans to higher risk categories and continued pressure on collateral values. The Company remains committed to its strategy of prudently and promptly addressing problem credits. ● Total non-performing assets were $127.0 million, or 4.62% of total loans and real estate owned, as compared to $89.8 million at March 31, 2010, or 3.32% of total loans and real estate owned and $105.4 million at December 31, 2009, or 3.86% of total loans and real estate owned.The increase in non-performing assets was concentrated in a small number of relationships. The allowance for loan losses to non-performing loans was 59.87% at June 30, 2010, as compared to 73.53% at March 31, 2010 and 62.56% at December 31, 2009.· ● Total deposits were $2.96 billion at June 30, 2010, which increased 1.3% and 1.8% over March 31, 2010 and December 31, 2009, respectively.Average deposits increased $38.5 million, or 1.3% over the linked quarter as average interest-bearing demand deposits increased 1.3%, or $15.8 million, offset by a decrease in average certificates of deposit of $10.5 million, or 1.1%.In addition, average non-interest-bearing deposits increased $30.2 million, or 6.8% over the linked quarter. The Company continues to be successful in replacing higher-yielding term deposits with lower-cost transaction accounts. - 4 - ● The second quarter net interest margin was 3.62%, as compared to the linked quarter of 3.56% and 3.01% for the comparable prior year quarter.The yield on average loans was 4.84% for the second quarter 2010, an increase of five basis points over the linked quarter and one basis point over the comparable prior year quarter.The cost of interest-bearing deposits of 1.16% for the second quarter continues to decrease over prior periods as it decreased seven basis points from 1.23% for the linked quarter and 79 basis points from the comparable prior year quarter.The interest rate spread also increased to 3.39% for the second quarter 2010, as compared to 3.35% for the linked quarter and 2.68% for the comparable prior year quarter. Normalized for non-accrual interest reversals during the period, the Company’s net interest margin was 3.74% for the second quarter 2010, as compared to 3.61% for the linked quarter, continuing a positive trend of improvement over the last several quarters. ● Total operating non-interest income for the quarter of $4.4 million decreased $1.2 million, or 21.9%, over the linked quarter and $1.9 million, or 29.8% over the comparable prior year quarter. The decrease over the linked first quarter and prior year quarter was primarily attributable to a $2.0 million fair value credit adjustment on the Company’s derivative portfolio primarily as a result of the deterioration in credit components of two impaired commercial relationships for which the Company engaged in derivative transactions. ● Total operating non-interest expense for the quarter of $28.0 million, increased $1.9 million or 7.3% over linked quarter but was relatively flat with the comparable prior year quarter. The increase over the linked quarter was attributable to increases in personnel expenses of $1.5 million and problem loan costs of $638,000. Personnel expenses increased primarily as a result of $471,000 in severance related to its PRIDE efficiency initiative and $454,000 related to the restructuring of change in control plans. One-time death benefits of $171,000 were also incurred due to the death of an executive officer. The additional expenses related to problem loan costs were as a result of property management fees and construction related costs related to two specific commercial properties held as collateral as well as higher legal expenses. ● Sun recently completed an evaluation of goodwill. Having completed this analysis, the Company has determined that $89.7 million of goodwill associated with previous acquisitions was impaired, and this charge is reflected in second quarter results. Such a charge is non-cash in nature and does not effect Sun's liquidity, tangible equity or regulatory capital ratios. Sun will evaluate its remaining goodwill again in the fourth quarter as part of its established annual review process. Goodwill at June 30, 2010 is $38.2 million, as compared to linked quarter of $127.9 million. ● The income tax benefit is a result of the pre-tax loss in combination with the relatively large levels of tax-free income earned on tax-exempt securities and BOLI policies. ● The Company’s ratio of tangible equity to tangible assets was 6.43% at June 30, 2010, as compared to 6.34% at March 31, 2010 and 6.24% at December 31, 2009. At June 30, 2010, the Company’s total risk-based capital ratio is estimated to be 11.08%, Tier 1 capital ratio is estimated to be 9.81%, and the leverage capital ratio is estimated to be 8.60%, subject to regulatory filings. The Company will hold its regularly scheduled conference call on Wednesday, July 28, 2010, at 3:00 p.m. (ET).Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com.Participants are advised to log on 10 minutes ahead of the scheduled start of the call.An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a $3.51 billion asset bank holding company headquartered in Vineland, New Jersey.Its primary subsidiary is Sun National Bank, serving customers through 71 locations in New Jersey.The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the FDIC.For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. - 5 - SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, Profitability for the period: Net interest income $ 45,623 Provision for loan losses 10,950 Non-interest income 1,732 7,053 Non-interest expense 27,650 51,467 Loss before income taxes ) (9,084 ) ) (9,741 ) Net loss ) (4,634 ) ) (4,249 ) Net loss available to common shareholders $ ) $ ) $ ) $ ) Financial ratios: Return on average assets(1) % (0.51) % % (0.23) % Return on average equity(1) % (5.01) % % % Return on average tangible equity(1),(2) % % % (3.25) % Net interest margin(1) % Efficiency ratio % 108.36 % % 97.70 % Efficiency ratio, excluding non-operating income and non-operating expense(3) % 91.94 % % 89.49 % Loss per common share: Basic $ ) $ (0.38 ) $ ) $ (0.42 ) Diluted $ ) $ (0.38 ) $ ) $ (0.42 ) Average equity to average assets % June 30, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Investments Borrowings 144,086 Junior subordinated debentures 92,786 Shareholders’ equity 360,660 Credit quality and capital ratios: Allowance for loan losses to gross loans % 1.62 % % Non-performing assets to gross loans and real estate owned % % % Allowance for loan losses to non-performing loans % 69.82 % % Total capital (to risk-weighted assets)(4): Sun Bancorp, Inc. % 11.62 % % Sun National Bank % 11.15 % 10.87 % Tier 1 capital (to risk-weighted assets)(4): Sun Bancorp, Inc. % 10.37 % % Sun National Bank % 9.90 % % Leverage ratio(4): Sun Bancorp, Inc. % 9.29 % % Sun National Bank % 8.88 % % Book value per common share $ $ $ Tangible book value per common share $ $ $ (1) Amounts for the three and six months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income. Non-interest expense for the three and six months ended June 30, 2010 excludes a goodwill impairment charge of $89.7 million. Non-interest income for the three and six months ended June 30, 2009 exclude a net impairment loss on available for sale securities of $4.6 million and $4.8 million, respectively. (4) June 30, 2010 capital ratios are estimated, subject to regulatory filings. - 6 - SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except par value amounts) June 30, 2010 December 31, 2009 ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Investment securities available for sale (amortized cost of $413,215 and $435,267 at June 30, 2010 and December 31, 2009, respectively) Investment securities held to maturity (estimated fair value of $4,655 and $7,121 at June 30, 2010 and December 31, 2009, respectively) Loans receivable (net of allowance for loan losses of $73,752 and $59,953 at June 30, 2010 and December 31, 2009, respectively) Restricted equity investments Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets, net Deferred taxes, net Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Federal funds purchased Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Securities sold under agreements to repurchase – FHLBNY Obligations under capital lease Junior subordinated debentures Other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 50,000,000 shares authorized; 25,588,859 shares issued and 23,482,136 shares outstanding at June 30, 2010; 25,435,994 shares issued and 23,329,271 shares outstanding at December 31, 2009 Additional paid-in capital Retained earnings ) ) Accumulated other comprehensive loss ) ) Deferred compensation plan trust ) ) Treasury stock at cost,2,106,723 shares atJune 30, 2010 and December 31, 2009 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ - 7 - SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months EndedJune 30, For the Six Months EndedJune 30, INTEREST INCOME Interest and fees on loans $ Interest on taxable investment securities 2,850 3,706 Interest on non-taxable investment securities 888 882 Dividends on restricted equity investments 206 217 Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed 431 479 Interest on junior subordinated debentures 1,023 1,133 Total interest expense Net interest income PROVISION FOR LOAN LOSSES 6,950 Net Interest income after provision for loan losses 14,202 16,834 NON-INTEREST INCOME Service charges on deposit accounts 3,044 3,096 Other service charges 99 79 Gain on sale of loans 693 Gain on derivative instruments - 85 - Investment products income 792 756 BOLI income 539 561 Net impairment losses on available for sale securities: Total impairment losses - - Portion of loss recognized in other comprehensive income (before taxes) - - Net impairment losses recognized in earnings - (4,558 ) - ) Derivative credit valuation adjustment ) 38 ) 70 Other 1,210 Total non-interest income 1,732 NON-INTEREST EXPENSE Salaries and employee benefits 14,361 13,216 Occupancy expense 2,895 2,782 Equipment expense 1,750 1,685 Data processing expense 1,101 1,052 Amortization of intangible assets 921 1,178 Goodwill impairment - - Insurance expense 2,020 3,330 Professional fees 459 507 Advertising expense 532 871 Real estate owned expense, net 94 93 Other 3,847 2,936 Total non-interest expense LOSS BEFORE INCOME TAXES ) (9,084 ) ) ) INCOME TAX BENEFIT ) (4,450 ) ) ) NET LOSS ) (4,634 ) ) ) Preferred stock dividends and discount accretion - - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ (8,780 ) $ ) $ ) Basic loss per share $ ) $ (0.38 ) $ ) $ ) Diluted loss per share $ (3.46 ) $ ) $ ) $ ) Weighted average shares – basic 23,103,975 Weighted average shares – diluted 23,103,975 - 8 - SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q2 Q1 Q4 Q3 Q2 Balance sheet at quarter end: Loans: Commercial and industrial $ Home equity 265,407 Second mortgage 73,856 Residential real estate 79,627 Other 74,714 Total gross loans Allowance for loan losses ) (44,316 ) Net loans Goodwill 127,894 Intangible assets, net 16,414 Total assets Total deposits Federal funds purchased 87,500 Securities sold under agreements to repurchase- customers 17,398 Advances from FHLBNY 15,805 Securities sold under agreements to repurchase- FHLBNY 15,000 Obligations under capital lease 8,383 Junior subordinated debentures 92,786 Total shareholders' equity 360,660 Quarterly average balance sheet: Loans: Commercial and industrial $ Home equity 268,276 Second mortgage 75,967 Residential real estate 75,812 Other 75,133 Total gross loans Securities and other interest-earning assets 491,348 Total interest-earning assets Total assets Non-interest-bearing demand deposits 431,836 Total deposits Total interest-bearing liabilities Total shareholders' equity 370,196 Capital and credit quality measures: Total capital (to risk-weighted assets)(1): Sun Bancorp, Inc. % 11.62 % Sun National Bank % 11.15 % Tier 1 capital (to risk-weighted assets)(1): Sun Bancorp, Inc. % 10.37 % Sun National Bank % 9.90 % Leverage ratio(1): Sun Bancorp, Inc. % 9.29 % Sun National Bank % 8.88 % Average equity to average assets % 10.25 % Allowance for loan losses to total gross loans % 1.62 % Non-performing assets to total gross loans and real estate owned % Allowance for loan losses to non-performing loans % 69.82 % Other data: Net charge-offs $ ) $ ) $ ) $ ) $ (2,040 ) Non-performing assets: Non-accrual loans 55,801 Loans past due 90 days and accruing 7,675 Real estate owned, net 10,620 Total non-performing assets 74,096 Troubled debt restructuring, performing $ $ $ - $ - $ - (1) June 30, 2010 capital ratios are estimated, subject to regulatory filings. - 9 - SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except per share amounts) Q2 Q1 Q4 Q3 Q2 Profitability for the quarter: Tax-equivalent interest income $ 38,276 Interest expense 14,017 Tax-equivalent net interest income 24,259 Tax-equivalent adjustment 475 Provision for loan losses 6,950 Non-interest income excluding net impairment losses on available for sale securities 6,290 Net impairment losses on available for sale securities - - ) ) (4,558 ) Non-interest expense excluding amortization of intangible assets and goodwill impairment 26,472 Amortization of intangible assets and goodwill impairment 1,178 Loss before income taxes ) (9,084 ) Income tax benefit ) (4,450 ) Net loss ) (4,634 ) Net loss available to common shareholders $ ) $ ) $ ) $ ) $ (8,780 ) Financial ratios: Return on average assets(1) % (0.51) % Return on average equity(1) % (5.01) % Return on average tangible equity(1),(2) % (8.23) % Net interest margin(1) % 3.01 % Efficiency ratio % 108.36 % Efficiency ratio, excluding non-operating income and non-operating expense % 91.94 % Per share data: Loss per common share: Basic $ ) $ ) $ ) $ ) $ (0.38 ) Diluted $ ) $ ) $ ) $ ) $ (0.38 ) Book value $ 15.59 Tangible book value $ Average basic shares Average diluted shares Operating non-interest income: Service charges on deposit accounts $ 3,096 Other service charges 99 79 85 85 79 Gain on sale of loans 693 Gain on derivative instruments - - 50 - 85 Investment products income 756 BOLI income 561 Derivative credit valuation adjustment ) ) ) 38 Other Total operating non-interest income 6,290 Non-operating loss(3): Net impairment losses on available for sale securities recognized in earnings - - ) ) (4,558 ) Total non-operating losses - - ) ) (4,558 ) Total non-interest income $ 1,732 Operating non-interest expense: Salaries and employee benefits $ 13,216 Occupancy expense 2,782 Equipment expense 1,685 Data processing expense 1,052 Amortization of intangible assets 1,178 Insurance expense 3,330 Professional fees 507 Advertising expense 871 Real estate owned expense, net 94 28 93 Other 2,936 Total operating non-interest expense 27,650 Non-operating expense: Goodwill impairment - Total non-operating expense - Total non-interest expense $ 27,650 (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Amount consists of items which the Company believes are not a result of normal operations. - 10 - SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended June 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable(1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities(3) Interest-earning bank balances 13 22 Total interest-earning assets Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased 21 20 Securities sold under agreements to repurchase- customers 8 10 Long-term borrowings: FHLBNY advances(4) Obligations under capital lease 94 Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread(5) % % Net interest margin(6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustment for three months ended June 30, 2010 and 2009 was $479,000 and $475,000, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. - 11 - SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Six Months Ended June 30 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities (3) Interest-earning bank balances 17 58 Federal funds sold - Total interest-earning assets Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased 84 25 Securities sold under agreements to repurchase- customers 13 20 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustment for six months ended June 30, 2010 and 2009 was $1.0 million and $930,000, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. - 12 -
